DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the third indicator" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,410,376 by Waggoner et al. in view of US 2018/0039371 by Ko et al.

Regarding claim 1, Waggoner et al. discloses a 360-degree video display method performed by a 360-degree video reception apparatus (fig. 1), the comprising: 
receiving 360-degree video data (fig. 2-3, col. 2 lines 52-66 teaches “In FIG. 1, image frame 120 is encoded by encoding server 110 to generate encoded image frame 125. Encoded image frame 125 is rotated 90 degrees clockwise (with respect to image frame 120) and four slices A, B, C, and D are identified as including different portions of the content of the image frame.”); 
deriving metadata and information on an encoded picture for a specific viewing position in specific viewing space based on the 360-degree video data (in addition to discussion above, fig. 6, col. 7 lines 6-29 teaches “In some implementations, metadata representing how image frame 120 was partitioned into slices can be included with image data providing the visual detail of image frame 120. FIG. 6 illustrates an example of providing metadata indicating different portions of an image frame. In FIG. 6, a bitstream includes image data 610 providing encoded image frame 125 and header 605 providing metadata providing details on image frame 125, such as identifying slices A-D….”); 
decoding the encoded picture based on the information on the encoded picture (in addition to discussion above, col. 8 lines 21-53 teaches “This degree range of field of view 145 is used to determine which slices of encoded image frame 125 should be decoded and displayed to update the viewer's perspective within the VR environment. For example, using the metadata within header 605 in FIG. 6, the slices that include image data within the 225-degree to 315-degree range is identified. Since slices A and B include portions within that range, this results in the identification of slices A and B. As a result, in FIG. 5, slices A and B are decoded 550 and portions of those slices within field of view 145 are displayed.”); 
rendering the decoded picture based on the metadata (in addition to discussion above, fig. 3, 6 shows image data decoded using header/metadata information); and
displaying a viewport in a 360-degree video generated based on the rendering (fig. 9-10 shows displaying a viewport based on rendering)
	Waggoner et al. fails to disclose
wherein the viewport includes a mini-map representing the specific viewing space, and wherein a shape of the mini-map is derived as a shape corresponding to a shape type of the specific viewing space.
	Ko et al. discloses 
wherein the viewport includes a mini-map representing the specific viewing space, and wherein a shape of the mini-map is derived as a shape corresponding to a shape type of the specific viewing space (fig. 12-14, paragraph 0066 teaches “It will also be understood that while a substantially circular UI is described in detail herein, that there is no limitation to the shape, size and/or appearance of the UI, and that any form of UI is contemplated and may be used.”, paragraph 0108-0109 teaches circular UI 10 represents as mini map, paragraph 0141 teaches “Meanwhile, it is not necessary for the UI to be circular and the UI may have various shapes. For example, the UI may be a polygon such as a tetragon, a pentagon and the like. It is unnecessary for the UI to have a closed shape and the UI may be a circular shape or a polygon part of which is opened. In other words, if the UI has a shape appropriate for a panoramic image manipulation, the UI is not limited to a certain shape. In addition, a UI may be called “a mini map” to control the panoramic image in addition to being called “a substantially circular UI.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the viewport includes a mini-map representing the specific viewing space, and wherein a shape of 
 
Regarding claim 2, the 360-degree video display method wherein the viewport includes a first indicator overlaid on the mini-map, and wherein the first indicator indicates the specific viewing position in the specific viewing space (Ko et al., fig. 12-14 (10-1, 10-3, 20-3) shows a indicator that indicates the viewing position).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 3, the 360-degree video display method wherein the first indicator is located at a position in the mini-map corresponding to the specific viewing position in the specific viewing space (Ko et al., fig. 12-14 (10-1, 10-3, 20-3) shows a indicator that indicates the viewing position).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 4, the 360-degree video display method wherein the metadata includes viewing position information for the specific viewing position, wherein the viewing position information includes information indicating an x component, a y component and a z component of the specific viewing position (in addition to discussion For example, in FIG. 6, header 605 indicates that the encoded image frame 125 provided by image data 610 is rotated clockwise by 90 degrees. Header 605 also indicates the number of slices and the portion of a cylindrical projection that they correspond. In some implementations, sizes or coordinates of slices, or other types of data regarding the slices (e.g., how the slices map to a VR projection) can be provided….”).

Regarding claim 5, the 360-degree video display method wherein the viewport includes a second indicator indicating a region of interest in the 360-degree video generated based on the rendering (Ko et al., fig. 6-8 (e.g. catcher, hitter, first baseman) shows a indicator that indicates region of interest).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 6, the 360-degree video display method wherein the viewport includes a third indicator indicating a movable direction at the specific viewing position (Ko et al., fig. 6-9 shows a indicator that moves direction, paragraph 0101).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 9, the 360-degree video display method wherein the viewport includes a fourth indicator indicating a viewing position of interest (Ko et al., fig. 12-14 (10-1, 10-3, 20-3) shows a indicator that indicates the viewing position).


Regarding claim 10, the 360-degree video display method wherein the metadata includes viewing space information, and wherein the viewing space information includes information indicating the shape type of the specific viewing space (Waggoner et al., col. 9 lines 54-65 teaches “In some implementations, slices can be identified during encoding without rotations. For example, the encoder and decoder can be designed to work with slices that are taller than they are wide (i.e., longer in the vertical axis than the horizontal axis). Though the above examples include a cylindrical projection implementing the VR environment, other types of projections can also be used. For example, the techniques disclosed herein can also be applied with cubic projections, spherical projections, etc.”).

Regarding claim 11, the 360-degree video display method wherein the shape type of the specific viewing space is one of a sphere, a paraboloid shape, a cube, a rectangular prism, a spheroid, a tri-axial ellipsoid, a shape defined by vertexes (Waggoner et al., col. 9 lines 54-65 teaches “In some implementations, slices can be identified during encoding without rotations. For example, the encoder and decoder can be designed to work with slices that are taller than they are wide (i.e., longer in the vertical axis than the horizontal axis). Though the above examples include a cylindrical projection implementing the VR environment, other types of projections can also be used. For example, the techniques disclosed herein can also be applied with cubic projections, spherical projections, etc.”).

Claim 15 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to discussion above, Waggoner et al., fig. 2 (115) shows deriving metadata and information)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,410,376 by Waggoner et al. and US 2018/0039371 by Ko et al. in view of US 2018/0199042 by Wang et al.
Regarding claim 12, Waggoner et al. discloses the 360-degree video display method when the shape type of the specific viewing space is the sphere (as discussed above), Ko et al. discloses a mini map, but fail to disclose the viewing space information includes information indicating a radius of the specific viewing space.
	Wang et al. discloses the viewing space information includes information indicating a radius of the specific viewing space (fig. 5D (536) shows boundaries for sphere).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the viewing space information includes information indicating a radius of the specific viewing space, as taught by Wang et al. into the system of Waggoner et al. and Ko et al., because such incorporation would allowing the user to have more options for specific viewing position information, thus increase user flexibility of the system.

Allowable Subject Matter
Claims 7, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is depends from claim 7, therefore claim 8 is objected.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484